         Case 6:18-cr-10064-JWB Document 132 Filed 10/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 18-10064-JWB

JUAN CARLOS CARMONA,

                       Defendant.


                                MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s “Motion to Dismiss Complaint/Filing.”

(Doc. 131.) In the motion, Defendant “seeks to dismiss his motion under 28 U.S.C. § 2255 without

prejudice as he wishes to voluntarily withdraw his claim of ineffective assistance of counsel.” (Id.

at 1.) Defendant explains that he “received contradictory legal advice but has [been] persuaded

that a § 2255 would be meritless due to previous rulings by this Court and the Tenth Circuit Court

of Appeals.” (Id.)

       Defendant’s motion to voluntarily dismiss (Doc. 131) is unopposed and is GRANTED.

Defendant’s previously-filed motion to vacate sentence under § 2255 motion (Doc. 125) is hereby

DISMISSED. The court declines to characterize the dismissal as without prejudice, as any

subsequently-filed § 2255 motion could be regarded as a second or subsequent motion under the

standards explained in United States v. Rejda, 790 F. App'x 900, 904 (10th Cir. 2019) (finding

voluntarily dismissed § 2255 motion counted as a first § 2255 motion where petitioner conceded

that the motion lacked merit.) IT IS SO ORDERED this 29th day of October, 2020.



                                              _____s/ John W. Broomes__________
                                              JOHN W. BROOMES
                                              UNITED STATES DISTRICT JUDGE
